DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sawa et al. (US 6126718 A1).
Regarding claim 1, Sawa teaches method of producing a reduced metal by charging and stacking a raw material containing a metal-containing material and a solid reducing material on a horizontally moving heart of a traveling heart furnace (Abstract). The metal-containing material includes oxides such as iron ore (Column 1, lines 47-51), while the solid reducing material are preferably pellets having incorporated carbonaceous material (Column 1, lines 44-45). The mixture of the metal-containing 
These zones can be established without providing physical partitioning in the furnace (Column 5, lines 33-36). While Sawa does not explicitly teach a drying step in which a mixture obtained by mixing a metal oxide and a carbonaceous reducing agent is dried, the mixture being charged into the preheating zone of the rotary hearth furnace (Column 5, lines 15-20) would read on a drying step, as the mixture would be dried upon being preheated. In an example, Sawa further teaches the ores being heated in the preheating to about 500˚C by a flow of waste gases with a temperature of 1000 to 1100˚C (Column 23, line 63 – Column 24, line 29). 
Sawa further teaches that the reduction should take place at a temperature of 1480-1500˚C (Table 1, Column 10, lines 2-9). The process of heating from the preheating at about 500˚C to the reduction at 1480-1500˚C necessarily crosses the claimed preheated at a temperature of 600˚C or higher and 1280˚C or lower.
Regarding claim 2, Sawa teaches all the limitations of claim 1 as set forth above, as well as controlling the temperature in the rotary hearth furnace to establish the preheating zone, the reducing zone, the melting zone and the cooling zone; this allows a high temperature to be effectively maintained in the melting zone of the furnace (Column 5, lines 33-41; see 10c in Figure 7). Since the melting zone 10c is positioned after the reduction zone 10b and before the cooling zone 10d (Column 6, lines 32-33), this reads on the reduced product obtained through the reduction step being subjected to a temperature maintenance step in which the reduced product is maintained at a prescribed temperature in the rotary hearth furnace, and after being maintained for a prescribed time, the reduced product is supplied to the cooling step.
claim 3, Sawa teaches all the limitations of claim 2 as set forth above, as well both the reducing zone 10b and the melting zone 10c being situated in the same rotary hearth furnace (Column 15, lines 1-3; see Figure 7), which reads on a treatment in the reduction step and a treatment in the temperature maintenance step being performed using the same rotary hearth furnace.
Regarding claim 4, Sawa teaches all the limitations of claim 2 as set forth above, as well as a mixture of a metal oxide and a carbonaceous reducing agent being kept at a temperature of 1480 to 1500°C, and reduced and melted to form metal and slag (Column 10, lines 6-9).
Regarding claim 5, Sawa teaches all the limitations of claim 1 as set forth above, as well as the atmospheric temperature in the furnace body of a traveling hearth furnace (where reduction takes place) being about 1300°C (Column 1, lines 55-57).
	Regarding claim 8, Sawa teaches all the limitations of claim 1 as set forth above, as well as a raw material comprising a mixture of iron oxide ore and solid reducing material, preferably pellets having incorporated carbonaceous material (Column 1, lines 42-51). The raw material can be agglomerated into briquettes or pellets (Column 4, lines 29-32), which reads on a pretreatment step in which a treatment of forming the obtained mixture into a lump product or a treatment of filling the mixture in a prescribed container.
	Regarding claim 9, Sawa teaches all the limitations of claim 1 as set forth above, as well as that after the raw material is heated and melted, the metal and slag respectively coagulate and disperse (Column 4, lines 50-54). Upon cooling, bodies of solid metal and solid slag can be collected separately (Column 4, lines 59-60).
	Regarding claim 12, Sawa teaches all the limitations of claim 2 as set forth above, as well as the atmospheric temperature in the furnace body of a traveling hearth furnace (where reduction takes place) being about 1300°C (Column 1, lines 55-57).
claim 13, Sawa teaches all the limitations of claim 3 as set forth above, as well as the atmospheric temperature in the furnace body of a traveling hearth furnace (where reduction takes place) being about 1300°C (Column 1, lines 55-57).
Regarding claim 14, Sawa teaches all the limitations of claim 4 as set forth above, as well as the atmospheric temperature in the furnace body of a traveling hearth furnace (where reduction takes place) being about 1300°C (Column 1, lines 55-57).
Regarding claim 17, Sawa teaches all the limitations of claim 1 as set forth above, as well as a raw material comprising a mixture of iron oxide ore and solid reducing material, preferably pellets having incorporated carbonaceous material (Column 1, lines 42-51). The raw material can be agglomerated into briquettes or pellets (Column 4, lines 29-32), which reads on a pretreatment step in which a treatment of forming the obtained mixture into a lump product or a treatment of filling the mixture in a prescribed container.
Regarding claim 18, Sawa teaches all the limitations of claim 1 as set forth above, as well as that after the raw material is heated and melted, the metal and slag respectively coagulate and disperse (Column 4, lines 50-54). Upon cooling, bodies of solid metal and solid slag can be collected separately (Column 4, lines 59-60).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa in view of Kikuchi et al. (US 2002/0033075 A1).
Regarding claim 6, Sawa teaches all the limitations of claim 5 as set forth above. However, Sawa does not teach that in the reduction, the mixture is reduced at reducing temperatures of two steps,
the reducing temperature at the first step is 1200°C or higher and 1450°C or lower, and
the reducing temperature at the second step is 1300°C or higher and 1500°C or lower.

	Sawa and Kikuchi are analogous because both are directed to producing metal by reducing a mixture containing a metal oxide and a carbonaceous reducing agent.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have reduced the mixture at reducing temperatures of two steps as taught in Kikuchi in the method of Sawa. Kikuchi teaches that a two-step heating method allows reduction to proceed efficiently without causing partial melting of iron oxide contained in the raw material ([0039]).
	Regarding claim 7, modified Sawa teaches all the limitations of claim 6 as set forth above. However, Sawa does not teach that the rotary hearth furnace includes a plurality of heating sources, and a temperature distribution inside the rotary hearth furnace is controlled by controlling an amount of energy supplied to each heating source.
	Kikuchi teaches a plurality of combustion burners which are installed in proper places on the wall of the furnace body ([0029], see combustion burners 3 in Figure 3). The combustion heat of the combustion burners and radiated heat thereof are transferred to raw material on the rotary hearth ([0029]), which reads on a temperature distribution inside the rotary hearth furnace being controlled by controlling an amount of energy supplied to each heating source.

Regarding claim 15, Sawa teaches all the limitations of claim 5 as set forth above. However, Sawa does not teach that in the reduction, the mixture is reduced at reducing temperatures of two steps,
the reducing temperature at the first step is 1200°C or higher and 1450°C or lower, and
the reducing temperature at the second step is 1300°C or higher and 1500°C or lower.
Kikuchi teaches it is preferred for the raw material containing an iron oxide and a carbonaceous reducing agent to be heated in a two-step heating method to perform solid reduction, with the first step being in the range of 1200-1500°C, preferably 1200-1400°C ([0039]). In the second step, the temperature range is 1400-1500°C ([0039]).
	As shown above in claim 6, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have reduced the mixture at reducing temperatures of two steps as taught in Kikuchi in the method of Sawa. Kikuchi teaches that a two-step heating method allows reduction to proceed efficiently without causing partial melting of iron oxide contained in the raw material ([0039]).
	Regarding claim 16, modified Sawa teaches all the limitations of claim 6 as set forth above. However, Sawa does not teach that the rotary hearth furnace includes a plurality of heating sources, and 
	Kikuchi teaches a plurality of combustion burners which are installed in proper places on the wall of the furnace body ([0029], see combustion burners 3 in Figure 3). The combustion heat of the combustion burners and radiated heat thereof are transferred to raw material on the rotary hearth ([0029]), which reads on a temperature distribution inside the rotary hearth furnace being controlled by controlling an amount of energy supplied to each heating source.
As shown above in claim 7, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have included a plurality of heating sources in the rotary hearth furnace as taught in Kikuchi in the process of Sawa, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)). 
Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa in view of Sugitatsu et al. (US 2005/0211020 A1).
Regarding claim 10, Sawa teaches all the limitations of claim 1 as set forth above. However, Sawa does not explicitly teach that the nickel ore is a nickel oxide ore. 
Sugitatsu teaches a process for producing ferronickel from a feedstock containing nickel oxide ore (Abstract, [0001]). The process includes a mixing step of mixing a feedstock containing nickel oxide and iron oxide with a carbonaceous reductant, a reducing step of heating and reducing the mixture in a moving hearth furnace, and a smelting step of smelting the reduced mixture to prepare ferronickel ([0012]).
Sawa and Sugitatsu are analogous because both are directed to producing metals by reducing an agglomerated mixture of a metal oxide and a carbonaceous reducing agent.
As Sawa discloses using a nickel ore (Column 4, lines 1-7) but is silent as to what kind of nickel ore is used, one of ordinary skill would naturally look to the art to choose a specific nickel ore. Thus, it 
Regarding claim 11, Sawa teaches all the limitations of claim 1 as set forth above. However, Sawa does not teach the reduced product containing ferronickel. 
Sugitatsu teaches that after reducing a mixture of nickel oxide ore and coal in an electric furnace, ferronickel is produced ([0003]). 
As Sawa discloses a reduced metal product being formed after the mixture is reduced (Column 5, lines 7-15) but is silent as to what kind of reduced metal is produced, one of ordinary skill would naturally look to the art to choose a specific reduced metal product to produce. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a mixture of nickel oxide, iron oxide, and a reducing agent to produce ferronickel as taught in Sugitatsu in the process of Sawa, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)).
Regarding claim 19, Sawa teaches all the limitations of claim 2 as set forth above. However, Sawa does not explicitly teach that the nickel ore is a nickel oxide ore.
Sugitatsu teaches a process for producing ferronickel by reducing agglomerates formed by mixing a feedstock containing nickel oxide ore (Abstract, [0001]), iron oxide, and a carbonaceous reductant (Abstract).
As shown above in claim 10, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a nickel oxide ore as taught in Sugitatsu as the metal oxide in the process of Sawa, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)).
claim 20, Sawa teaches all the limitations of claim 2 as set forth above. However, Sawa does not teach the reduced product containing ferronickel.
Sugitatsu teaches that after reducing a mixture of nickel oxide ore and coal in an electric furnace, ferronickel is produced ([0003]).
As shown above in claim 11, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a mixture of nickel oxide, iron oxide, and a reducing agent to produce ferronickel as taught in Sugitatsu in the process of Sawa, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)).

Response to Arguments
Applicant’s arguments, see P. 6 Par. 5, filed 07/14/2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see P. 6 Par. 7 - P. 7 Par. 3, filed 07/14/2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see P. 7 Par. 5 – P. 10 Par. 6, filed 07/14/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are not persuasive.  
The argument that Sawa does not teach a mixture is dried at a temperature of 500˚C or lower by blowing hot air to the mixture is not convincing, as discussed in the rejection above, Sawa teaches heating to about 500˚C utilizing waste gases which overlaps the claimed a mixture is dried at a temperature of 500˚C or lower by blowing hot air to the mixture.

The argument that Sawa does not explicitly disclose properties such as breakage of the mixture is not convincing. These properties are not claimed.
The argument that Sawa does not explicitly disclose a raw material is heated stepwise at different temperatures in two separate steps is not convincing. Currently claim 1 does not require stepwise heating or any holding time for specific temperatures. 

Terminal Disclaimer
The terminal disclaimer filed on 07/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/484,618 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736